09/21/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs September 8, 2021

           MAURICO GRANDBERRY v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                 No. 10-01780      Jennifer Johnson Mitchell, Judge
                       ___________________________________

                           No. W2020-00734-CCA-R3-PC
                       ___________________________________


The petitioner, Maurico Grandberry, appeals the denial of his post-conviction petition,
arguing the post-conviction court erred in finding he received the effective assistance of
counsel at trial. Following our review, we affirm the post-conviction court’s denial of the
petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and CAMILLE R. MCMULLEN, JJ., joined.

Joseph McClusky, Memphis, Tennessee, for the appellant, Maurico Grandberry.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History

  I.   Trial Proceedings

       In a joint trial, a Shelby County jury convicted the petitioner, Maurico Grandberry,
and his co-defendant, Calvin Person, of first-degree, felony murder. State v. Calvin Person,
No. W2011-02682-CCA-R3-CD, 2013 WL 5883796, at *1 (Tenn. Crim. App. Oct. 31,
2013), perm. app. denied (Tenn. March 5, 2014). The trial court sentenced the petitioner
to life imprisonment, and he appealed. Id. This Court summarized the evidence produced
at trial, as follows:1

              LaShawn Blades testified that she lived in a duplex next to the duplex
       occupied by Free Baptist Strickland (“the victim”). She knew [the co-
       defendant] because she was dating [the co-defendant’s] cousin, Tyrone, at
       the time of the incident. She also knew [the petitioner], whom she referred
       to as “Tutu.” She stated that she spent time with all of these individuals
       because they all lived in the same neighborhood. According to Blades, the
       victim sold powder cocaine as his source of livelihood.

               Approximately one week before the victim died, Blades was in her
       house and overheard the [d]efendants on the porch. She testified, “Tutu said
       that he wanted to kill Free. And his words was, man, I’m going to kill that
       bitch. And [the co-defendant] says, no, man. We just going to rob that n* *
       * *r, you know. I’m just saying how, you know. And Tutu like, man, no.”
       Soon after, [the petitioner] left, and the victim drove up. Blades told the
       victim what [the petitioner] had said, and he responded, “[C]uz, I’m going to
       be all right, you know.”

              [The petitioner] then returned to Blades’ residence, “ran up and hit
       [her] door,” and said, “Bitch, you next.” Blades stated, “I knew he meant
       that because [he] knew that I had told [the victim] what he said.”

       ....

              [Blades] learned about the victim’s death from a man named Mr.
       LeMont, who had called her to find out what was going on. When she arrived
       home, many people from the neighborhood were outside, as well as police
       officers. The next day, Blades called the police and reported that she thought
       she knew who killed the victim. Later that day, the police picked her up and
       took her to the homicide office. They also brought her to the office a second
       time two days later, and it was not until this occasion that she gave a formal
       statement. She identified pictures of both [d]efendants as well as another
       individual, Falantis. Next to Falantis’ picture was her written description,
       “This is Falantis. I know him from being with [the petitioner]. Officer Wells
       arrested him yesterday.” She agreed that Falantis was from the same
       neighborhood and that she had seen him with [the petitioner] regularly.

       1
          The proof presented at trial and this Court’s summary of the same was extensive. Thus, we have
only included the portions of our prior summary which are relevant to the issues on appeal.
                                                 -2-
According to Blades, she told police that [the petitioner] had killed the victim
and that [the co-defendant] had robbed him, based on their discussion she
had overheard on her porch. She heard [the petitioner] say the same thing
seven times over the course of five days. She reiterated that every time [the
petitioner] said that he wanted to kill the victim, [the co-defendant] would
say, “[N]o, man, we’re going to rob him.”

       Blades acknowledged that, in her statement on April 28, 2009, she
told police, “I know in my heart that [the petitioner] and Falantis killed [the
victim].” She explained that she had believed Falantis was involved based
on what she had heard from other people. But in her original discussion with
police on April 26, 2009, she had not yet heard about Falantis and,
accordingly, did not tell police that he was involved.

       Blades also acknowledged that she was convicted of forgery in 2004.
On redirect examination, she stated that Falantis was never with the
[d]efendants when they discussed robbing and killing the victim.

        Officer Lamarcus Webb with the Memphis Police Department
(“MPD”) testified that he was on patrol on April 25, 2009. He responded to
the scene after receiving a call over the radio regarding a shooting. He and
his partner were the first law enforcement officers to arrive, and, soon after
their arrival, they found the victim in the backyard of a residence. The victim
appeared to be dead when they first saw him. Officer Webb noticed that the
victim “was pretty bloody” and that the victim’s “pockets were turned inside
out.”

       Bessie Beal, another neighbor of the victim, testified that she had
known the victim approximately one year. She grew up with [the co-
defendant] and knew [the petitioner] through her son. On the day that the
victim died, he had been at her home at approximately 8:30 p.m. She also
had seen the [d]efendants earlier that day.

       While the victim was at her home, he received a call from an
individual named “Dray” wanting a “pack of powder,” which she said was
cocaine. Bessie stated that the victim left and walked four houses down the
road. She explained that the victim would go behind the abandoned house
because that was where he kept “his product.” She continued,

             So after he got down there, Dray pulled up and he went
       on back behind the house, whatever he do, and he came back
                                     -3-
       out. And I’d say about a half second – I’d say about three
       minutes Dray pulled off. He got halfway down the street and
       heard a gunshot, so I snatched my daughter and we ran in the
       house. . . .

       And I ran back out and I’m like -- well, I’m looking. . . . Didn’t
       see [the victim], so I called his phone. No answer.

       [The co-defendant] had been at her home earlier that day, and he asked
her about a black jacket at her house.

       On cross-examination, Bessie acknowledged that she “shared the
same profession” as the victim but that they were friends and not rivals. She
could not remember what [the co-defendant] was wearing that morning.
When she heard the gunshots, three other men also were standing in her yard
with her.

       Wendolyn Beal testified that on the day the victim was killed she was
living with Bessie. She recalled that [the co-defendant] had been at their
house earlier in the day. Later, after hearing the gunshot, Wendolyn went
behind the vacant house and observed the victim “laying flat on his back”
and “[i]n a pool of blood.” As she ran away, she saw an undercover police
officer and flagged him down.

       On cross-examination, Wendolyn stated that it was dark enough
behind the vacant house that she “couldn’t see [her] hand.” She observed
[the co-defendant] at some point that day walking down the street with a
black jacket under his arm.

        Kimberly Perry, another neighbor of the victim, testified that she also
knew the [d]efendants. On the morning that the victim was killed, she heard
[the petitioner] say, “I’m going to kill that bitch ass n* * * *r.” She observed
[the co-defendant] at the home of her aunt, Bessie, when he retrieved her
cousin’s “black hoodie.” Kimberly left that street at approximately 6:00 to
6:30 p.m. Despite saying so in her statement to police, she did not recall at
trial seeing [the co-defendant] give the “black hoodie” to [the petitioner].

       On cross-examination, Kimberly clarified that the reason she did not
see an exchange of the “black hoodie” was because she walked away. That
afternoon, [the petitioner] had asked her to drive him to a location “around

                                     -4-
the corner” and back. She noted that he was wearing mostly black with a
white shirt on the way there, and, on the way back, “he just had on all black.”

       Chasity Perry testified that she was [the petitioner’s] girlfriend on
April 25, 2009. At the time, she was living with her grandmother, and [the
petitioner] came to visit her that evening sometime after 9:00 p.m. Chasity
was braiding the hair of an individual named Ray Joyner at the time. She
confirmed that when [the petitioner] arrived “he was shaking and [said]
something to the effect that I fucked up.” Initially, Chasity believed that [the
petitioner] was referring to their relationship, but he was not. She also
confirmed that he told her that he had been at the vacant house on Shasta
Street and that “a shot rang out.” Later, Chasity left with [the petitioner] and
went to a hotel.

....
       Sergeant James T. Max with the MPD testified that he responded to
the scene of the shooting on April 25, 2009. He described the front of the
vacant house where the shooting occurred as well-lit but noted that the back
was dark. Sergeant Max continued,

              As you go around to the back, on the southwest corner
       of the house was a small, covered porch area. Concrete steps -
       - two concrete steps leading out to the yard. At the base of that
       bottom step was [the victim]. He was lying in a face up
       position, head facing southeast. The feet -- actually his right
       foot was actually on the step. . . . And one of the things I
       noticed was that [ ]his pants pockets were turned inside out,
       which is an indicator to me that someone or him [sic] had taken
       something out in a hurried fashion.

        Sergeant Max later learned that this home had belonged to the victim’s
mother before she passed away and left it to the victim. Eventually, he
searched the home and found “[t]wo .40 caliber cartridge casings spent, like
four beer cans, a pair of blue jeans, and a vodka bottle.” He stated that “most
of the furniture in the home was just thrown out in the backyard, it appeared.”
Sergeant Max identified a picture of the victim’s left hand which had “what
appears to be blood” on it. He did not recall seeing “defensive wounds” on
the victim such as cuts, scratches, or scrapes. The blood on the victim’s hand
seemed to be from “a pool of blood that was underneath his head and
shoulder when he had -- his palms were down.”

                                     -5-
....

        From observing the victim’s face, Sergeant Max noticed a hole or
wound to the victim’s left chin. Additionally, he observed “a protrusion
under the skin” on the back of his neck “one inch below the rear hair line and
just to the right of his spine.” He further explained, “It was like an entry type
wound that did not exit.”

       On May 2, 2009, Sergeant Max responded to a call at 973 Echols
because he was asked “to locate a Mr. Kinner who had possibly been in
possession of a firearm that may have been used in this homicide.” Kinner
showed Sergeant Max and the other officers present where the gun was
located under a mattress. Sergeant Max described the weapon as “a Taurus
six shot revolver, .38 caliber.” The gun was loaded with “five live rounds”
when they found it.

....

       Officer Demar Wells testified that his current assignment with the
MPD was in Crime Scene Investigation. He responded to the crime scene in
this case on April 25, 2009. He identified two Winchester spent .40 caliber
shell casings which he collected at the scene. On cross-examination, he
agreed that a .40 caliber bullet could not be fired through a .38 caliber weapon
because a .40 caliber bullet would be too large. . . .

       Lieutenant Walter Davidson with the MPD testified that in April 2009
he was assigned to the homicide division and was involved in the present
case. He and Sergeant Ragland interviewed [the petitioner] on April 26,
2009. Lieutenant Davidson identified the advice of rights form through
which [the petitioner] waived his rights. From this interview, [the petitioner]
told Lieutenant Davidson, “[H]e left the -- what he called the track on Shasta
around 8:30, went to his girlfriend’s house -- I believe her name was Chastity
or Chasity . . . and spent the evening with her.” Lieutenant Davidson then
attempted to contact [the petitioner’s] girlfriend and was unable to do so, but
he was able to speak with some other individuals at her house. He stated,
“[W]e talked to Chasity’s grandmother I believe, and she couldn’t verify
what he said, as well as one of Chasity’s sisters said he wasn’t there.” While
they followed up on this information, they released [the petitioner].
Lieutenant Davidson stated that [the co-defendant] consented to giving DNA
samples.

                                      -6-
....

        Sergeant Anthony Mullins with the MPD testified that he had worked
in the homicide division for the past eight years. As part of his investigation
in this case, he and Sergeant Mason interviewed [the co-defendant] on May
1, 2009. He identified the advice of rights form signed by [the co-defendant],
waiving his rights. From this interview, Sergeant Mullins learned the
following from [the co-defendant] about the day of the shooting:

               He said he was on Shasta Street at some point during
       the afternoon off and on, different house back and forth talking
       to different people. Spent some time at Bessie’s house. There
       was a house next door that people hung around at, but basically
       he spent his time right there on Shasta Street.

       [The co-defendant] told Sergeant Mullins he had known the victim for
approximately twelve to thirteen years. Sergeant Mullins continued, “[the
co-defendant] said people call him [the co-defendant] the Lulu Man and we
had to ask him what that meant. He said he would sell fake dope, fake
specifically crack cocaine, soap, anything white that they could cut into small
pieces and pass off as crack cocaine. He would sell that to addicts and they
would call that lulus.”

       [The co-defendant] told Sergeant Mullins that he went inside Bessie’s
home to get a black hooded sweatshirt from the house. [The co-defendant]
“said that as he was walking out [Bessie] asked him why he had her son’s
hoodie and he basically told her to mind her own business and just kept on
walking.” From there, [the co-defendant] walked to the vacant house located
two houses down the street. Sometime later, [the co-defendant] walked to
the B52 Market, approximately one-quarter-mile away, to buy some beer.
After going to the market, he returned to Bessie’s home. Bessie’s boyfriend
asked [the co-defendant] whether he heard the gunshot, and [the co-
defendant] said that he did. He told Sergeant Mullins that he had seen the
victim walk behind the vacant house, “which was typical for [the victim]
according to everyone we had talk[ed] to. And he made the comment he was
probably just doing this [sic] thing.” Upon going to look for the victim after
hearing the gunshot, [the co-defendant] “said he walked over toward the
house and looked over a fence with someone named Terry and he saw a body
back there behind the house.”



                                     -7-
        At some point, Sergeant Mullins told [the co-defendant] that [the co-
defendant] was not being truthful, and, eventually, [the co-defendant]
admitted that he had not told the truth regarding his version of the events.
[The co-defendant] then admitted that he was present when the victim was
shot. He told the officers that he was in the front of the vacant house when
the shooting occurred and that the victim was shot in the backyard. Although
[the co-defendant] did not see the victim get shot, he stated that he heard only
one gunshot and that the weapon used was a .38 revolver. He explained that
he was in the house “to see where [the victim] hid his dope and to take his
dope and take his money. Rob him of his dope and money.” [The co-
defendant] had been waiting in the house for the victim for approximately
forty-five minutes to an hour. He told the officers that he had no problems
with the victim. When [the co-defendant] heard the gunshot, he ran out
through the back of the house, observed the victim lying in the yard, took
some money, and fled the scene. He admitted to talking about “robbing” the
victim on several occasions prior to the incident.

       Sergeant Mullins testified that [the co-defendant] gave a second
statement on June 1, 2009, with his attorney at that time present. In this
statement, [the co-defendant] “just wanted to let us know that he was just
there to rob [the victim] and he wanted to rob him of his drugs and money.”
[The co-defendant] told Sergeant Mullins that, from this robbery of the
victim, he received two hundred dollars.

....

        Lieutenant Caroline Mason with the MPD testified that she was
assigned to the homicide division and was the case coordinator for the
investigation into the death of the victim on April 25, 2009. After she arrived
at the scene on the evening of the incident, she met with a few female
witnesses. She learned the next day that [the petitioner] had given a
statement that he was with his girlfriend, Chasity, when the victim was killed.
Lieutenant Mason then met with Chasity, who told her that she “did see [the
petitioner] the night . . . that the incident occurred later after it occurred, and
he had shared with her some of the things that happened on the scene, his
involvement.” Lieutenant Mason stated that, initially, Chasity was not
entirely truthful but that she eventually was forthcoming. Chasity told her
that [the petitioner] “sold fake drugs on the street.”

       Lieutenant Mason identified an advice of rights form signed by [the
petitioner] on April 29, 2009, during an interview for which she was present.
                                       -8-
During the course of this interview, [the petitioner] admitted to being present
when the victim was killed. He told Lieutenant Mason that the victim walked
from the front of the house, along the left side, to the back of the house. [The
petitioner] also informed her that a .38 revolver was used in the shooting.
Additionally, some cash was taken from the victim, and the victim’s pockets
were turned inside out. The victim’s keys, wallet, and cigarette lighter
initially were taken but were “thrown down after the incident.” [The
petitioner] admitted to his involvement in planning the robbery of the victim.
He also “was concerned about wearing a mask and being identified.”

        Lieutenant Mason also identified an advice of rights form signed by
[the co-defendant] on May 1, 2009, and confirmed that she was present for
this interview, even though she did not sign the form. [The co-defendant]
told her that his nickname was “Lulu Man” because “[h]e was known for
selling fake drugs.” Shortly after this interview, [the co-defendant] was
charged in this case. Lieutenant Mason identified a document dated May 3,
2009, indicating the release of the victim’s vehicle and keys to the victim’s
family members.

        On cross-examination, Lieutenant Mason acknowledged that the first
time [the petitioner] met with police he did so voluntarily. She was not
present for this first interview but was present for the second interview. She
identified her supplement from this interview in which she wrote detailed
notes about what transpired. During this interview, [the petitioner] explained
that the reason he was present when the victim was shot was because he was
there to buy some powder cocaine. He also denied receiving any money as
a result of the robbery.

....

        Dr. Karen Chancellor, Chief Medical Examiner for Shelby County,
testified as an expert in forensic pathology. She identified her autopsy report
of the victim in this case. From her report, she explained that the victim’s
upper clothes were blood-stained. She found a gunshot wound on the left
side of the victim’s chin and ultimately discovered the bullet in the back of
his neck. . . .

       She explained that, after the victim was shot, “[h]e most likely would
not have had any voluntary movements and purposeful movements.”
Accordingly, it was unlikely that he could have taken any steps after getting
shot. She identified a photograph of the bullet she retrieved from the victim’s
                                     -9-
neck. Dr. Chancellor discovered, through her toxicology analysis, that the
victim had a blood alcohol level of approximately .02. She also found the
“active” and “breakdown product” of marijuana in the victim’s bloodstream.
Her ultimate conclusion was that “[t]his death resulted from a gunshot wound
to the chin . . . that damaged the spinal cord. The manner of death was
homicide.”

....

        Taurus Whitmore testified that on April 27, 2009, [the petitioner]
informed Whitmore that he had a pistol for sale. The two of them went over
to the house of another individual, Demarcus Kinner, to sell the weapon. He
described the pistol as a black “.357.” He identified his previous testimony
in which he also stated that the gun was a “Smith and Wesson.” Once they
reached Kinner’s driveway, Kinner purchased the gun for approximately
forty to fifty dollars, and then Whitmore and [the petitioner] drove away.
After selling the gun, [the petitioner] told Whitmore that “[h]e made a
mistake. He killed someone and he messed up.” He also told Whitmore that
he robbed the individual and, as a result, received $700.

       On cross-examination, Whitmore did not recall telling detectives that
the gun was a “chrome 9 millimeter.” He denied that anyone else was with
[the petitioner] when they went to sell the gun. He did not remember
previously testifying that another individual was with [the petitioner]. He
recalled that [the petitioner] told him that he shot the victim.

       Demarcus Kinner testified that, in early May 2009, he received a call
from Whitmore about a gun for sale. When Whitmore and [the petitioner]
arrived, Kinner met them at their vehicle because he did not want to make
the transaction in the house, where his wife was. While they were making
the sale, Kinner asked [the petitioner], “[I]s this dirty,” meaning “if any
bodies [were] on it,” but [the petitioner] told him “Nope.” Kinner explained
that he bought this gun as “family protection” because he and his wife had
recently moved to a new neighborhood.

       Eventually, police officers came to his house and asked him whether
he had “bought anything,” which he denied several times until finally
admitting that he had bought a gun. They requested the gun, and Kinner
complied. He described the gun as a .38 and said that it did not have any
bullets in it when he purchased it.

                                   - 10 -
        Officer Ruth Horne with the MPD testified that she was a crime scene
officer in April 2009. On May 2, 2009, she responded to 973 Echols to take
photographs and collect evidence. She collected a .38 revolver from under a
mattress of a bedroom in that residence. Officer Horne confirmed that five
bullets were in the chamber at the time that they found the gun. Accordingly,
they removed the bullets and turned both the gun and bullets in to the
property room.

        Special Agent Cervinia Braswell with the Tennessee Bureau of
Investigation (“TBI”) Firearms Identification Unit testified as a firearms
identification expert. She explained that, when a semiautomatic pistol is
fired, a cartridge automatically ejects from the gun. However, when a
revolver is fired, the cartridge stays inside the gun until manually removed.
Therefore, cartridge cases from a revolver may not be found at the scene of
a crime.

        Special Agent Braswell confirmed that she inspected a revolver and
bullet fragment related to this case. She described the gun as a Taurus .38
Special revolver that holds six cartridges. As part of her testing, she fired the
revolver and compared the fired bullet to the bullet fragment removed from
the victim’s body and determined that the bullets were fired from the same
revolver. In her opinion, the bullet used to kill the victim was fired through
the revolver she inspected.

       At the conclusion of the State’s proof, the defense for both
[d]efendants moved for judgments of acquittal, and the trial court denied both
motions. [The petitioner] chose not to testify, but his counsel called three
witnesses on his behalf.

       Gabriel King, [the petitioner’s] father, testified that he was a close
friend of the victim in this case. He was not aware of any animosity between
the victim and [the petitioner]. On the day the victim was killed, King had
been incarcerated for five years. Therefore, he did not know exactly what
happened on that day. On cross-examination, King acknowledged that he
and the victim both sold drugs.

        Kenneth Swift testified that, prior to his incarceration, he lived with
his girlfriend, Bessie. He remembered seeing [the petitioner] on the morning
of April 25, 2009. Swift stated that he stayed on the front porch most of the
day. He believed that he would have heard any conversation taking place in

                                     - 11 -
the front yard. At no point did he remember [the petitioner] talk about
robbing the victim.

       Swift stated that, after the incident, officers questioned him for
approximately five hours, and he never changed his story that he had not
heard [the petitioner] discuss robbing the victim.

       On cross-examination, Swift stated that he did not see [the co-
defendant] on the day of the incident until approximately 10:30 that evening.
That was around the time that they heard a gunshot, but [the co-defendant]
was not there at the exact time they heard the gunshot. He denied telling the
officers that he theorized the [d]efendants “had plotted up to do something”
to the victim. He agreed that he saw [the co-defendant] come into his yard
approximately one hour after hearing the gunshot.

        Swift identified his signature on a statement typed by police officers
on April 28, 2009. He denied, however, telling the officers what he allegedly
said in the statement. He admitted that he had sold drugs in that area as well.

       Delores Grandberry, [the petitioner’s] grandmother, testified that she
treated the victim like her own son. At the time of the victim’s death, Delores
had a home on Shasta that she was remodeling. Her main residence was
elsewhere during the remodel, but she spent a lot of time at her home on
Shasta. She never was aware of any animosity between the victim and [the
petitioner].

       Following Delores’ testimony, the defense for [the petitioner] rested,
and the defense for [the co-defendant] began. [The co-defendant] testified
that he turned himself in to police on April 27, 2009. He denied killing
someone during the course of a robbery. He stated that he turned himself in
because his sister had informed him that police were looking for him.

       When he first began speaking with police officers, he denied any
involvement in the murder of the victim because he had promised [the
petitioner] that he would not say anything to police. He acknowledged
reading and signing an advice of rights form, waiving those rights.

        On May 1, 2009, he was arrested at a shopping mall and again brought
in for questioning. At that time, [the co-defendant] decided to tell police of
his involvement. He denied having any involvement in killing the victim.
His intention was to steal the victim’s “stash” after the victim left the house.
                                     - 12 -
       On the day of the killing, he arrived at Bessie’s house at
approximately 5:30 p.m. Several individuals were present, including [the
petitioner], the victim, and Swift. [The co-defendant] had known the victim
for approximately thirteen to fifteen years, and, in that time, the victim
always had sold drugs. He also stated that others called him ([the co-
defendant]) the “Lulu Man” because he sold “bad drugs.”

        On the evening of the shooting, the victim left the area about the time
that it got dark. [The petitioner] approached [the co-defendant] and asked
[the co-defendant] for a disguise to steal the victim’s drugs from his house
while he was gone. [The co-defendant] retrieved a jacket from Bessie’s
house for [the petitioner] and said that he would accompany [the petitioner].

       The [d]efendants went in the victim’s house to look for his “stash” but
could not find it. At some point, approximately thirty minutes later, they
looked out the front window of the house and observed the victim “dealing
with somebody on the street.” The victim then walked to the back of the
house. Soon thereafter, [the petitioner] walked out the front door. [The co-
defendant] stayed inside and heard a gunshot. He was nervous because he
did not know who had fired a gun, and he was not aware that [the petitioner]
had a gun at the time. Eventually, [the co-defendant] walked out the back
door and observed [the petitioner] “standing over [the victim] crying, saying
man I think I done killed him. . . . He said yeah I think I messed up. I done
killed him, man.”

       [The petitioner] asked [the co-defendant] not to tell anyone, and [the
co-defendant] agreed. As they fled the scene, [the petitioner] handed [the co-
defendant] $200 obtained from the victim’s person. [The co-defendant]
denied discussing this robbery earlier in the day. Instead, he insisted that this
incident was not planned. On cross-examination, however, he identified his
statement to police that the [d]efendants had discussed robbing the victim on
several different occasions prior to the day of the incident.

       On cross-examination by [the petitioner’s] counsel, [the co-
defendant] agreed that Bessie’s son was approximately 5’6”” tall and that
[the petitioner] was approximately 6’2”” tall. He acknowledged that he was
the only person who identified [the petitioner] as being in the victim’s house
that evening. He denied ever in his life having a gun.



                                     - 13 -
              The defense for [the co-defendant] rested, and the State called rebuttal
       proof. Christy Lane, employed through Shelby County, testified that [the co-
       defendant] pleaded guilty to aggravated robbery in 2004, which included the
       use of a handgun.

              Following the conclusion of the proof, the jury deliberated and found
       the [d]efendants guilty of first degree murder in the perpetration of a robbery.
       The trial court sentenced the [d]efendants to life imprisonment.

Calvin Person, 2013 WL 5883796, at *1-12 (footnotes omitted).

 II.   Post-Conviction Hearing

        The petitioner filed a timely petition for post-conviction relief, alleging the
ineffective assistance of trial counsel. Specifically, the petitioner argued trial counsel
failed to: (1) “meet with [the] [p]etitioner and keep him informed of the evidence against
him;” (2) “meaningfully investigate, present, or challenge witnesses;” (3) “file motions on
the [p]etitioner’s behalf or to object to inadmissible evidence at trial;” and (4) “move for a
severance from his co-defendant.” The post-conviction court held an evidentiary hearing
to address the allegations during which trial counsel and the petitioner testified.

       Trial counsel stated he was appointed to the petitioner’s case and represented the
petitioner for approximately two years. During that time, trial counsel visited the petitioner
in jail twelve or thirteen times and met with the petitioner during seventeen court
appearances. Trial counsel reviewed the discovery with the petitioner, noting “the initial
discovery was only like 50 pages,” and the State provided additional discovery
approximately ten days before trial. Based upon the new discovery, trial counsel “tried to
formulate some motions and things to file” and requested what he believed to be Brady
material from the State. Trial counsel testified the late-provided discovery hindered the
defense but did not recall if he made an oral motion for a continuance as a result.

       Trial counsel detailed his defense strategy and its relation to the issues of severance
and the petitioner’s decision not to testify. In general, trial counsel planned to “point the
finger at [the co-defendant] and say that [the co-defendant] was the person who had created
this murder. [The petitioner] was just a teenager who [the co-defendant] asked to dispose
of the weapon afterward.” However, because the petitioner and the co-defendant gave
statements incriminating one another, trial counsel explained “there were pros and cons”
to severing the defendants. Thus, trial counsel weighed whether “it would be a better
strategy to have the boogie man not really be there or whether it would be better to have
[the petitioner and the co-defendant] tried together for purposes of Bruton and the

                                            - 14 -
statements be excluded.”2 Trial counsel stated he “explained Bruton” to the petitioner and
discussed severance with the petitioner “[a]t length” during “at least three full jail visits.”
Ultimately, trial counsel filed a motion in limine opposing severance, noting “[i]t was
definitely [the petitioner’s] choice not to sever[]. And there was a strategic advantage to
that.” Trial counsel stated he “won the motion and [the petitioner and the co-defendant]
were tried together, which was our strategy.”

         The severance issue emerged again during trial. Trial counsel stated that prior to
trial, the co-defendant’s counsel suggested the co-defendant would not testify. Yet, on the
fourth or fifth day of trial, the co-defendant decided “out of nowhere” to testify and his
testimony “completely torpedoed both [d]efendants.” According to trial counsel, the co-
defendant “frankly, stabbed [the petitioner] in the back right in the middle of trial by
blowing the whole thing up.”

       After the co-defendant testified, trial counsel was given a recess during which he
sought advice from other attorneys, all of whom were “of the opinion that we should sever[]
and that was my recommendation.” Despite this advice, the petitioner chose not to sever.
Trial counsel recalled the petitioner “had been in jail for two years. He had been in trial
for four or five days at that point and we were really close to the end and he wanted
closure.” Trial counsel stated:

              The trial had gone fairly well up to that point. Most of the damaging
       evidence against [the petitioner] that had been disclosed in discovery was not
       presented as evidence on the stand. So it was a tough decision. There were
       problems either way. Based on how it’s gone now obviously in retrospect I
       wish we had severed, but I think my comments are all on the record in trial
       about what my recommendation was and why.

        Similarly, regarding the petitioner’s decision not to testify, trial counsel explained
the petitioner’s decision “was all wrapped up in the severance issue. And if [the petitioner]
testified his statements could have been used in trial.” Trial counsel advised the petitioner
against testifying, and the petitioner also made his own decision not to do so. Trial counsel
stated “a big part of the decision not to testify was to exclude the evidence of both co-
defendants[’] statements.” As such, trial counsel stated the petitioner “was never going to
testify and we talked about it quite a lot.”

        During cross-examination, trial counsel stated the petitioner’s case was his first,
first-degree murder trial though he had handled other felony trials. Trial counsel agreed

       2
           See Bruton v. United States, 391 U.S. 123 (1968).

                                                  - 15 -
the only evidence which placed the petitioner and the co-defendant at the scene of the
shooting were the statements each provided prior to trial. As such, trial counsel “wanted
to keep the statements out.” Regarding whether Sergeant Mullins provided a general
overview of the petitioner’s statement and the petitioner’s involvement in the shooting,
trial counsel recalled several jury-out hearings dedicated to tailoring Sergeant Mullins’
testimony to comply with Bruton and the confrontation clause and stated Sergeant Mullins’
testimony stayed “within the perimeters” of both. Additionally, trial counsel recalled
successfully filing a motion to exclude evidence that the petitioner was involved in a
separate robbery in the hours prior to the robbery at issue and noted the petitioner could
have opened the door to this or other “bad evidence” had he testified during trial.

        Regarding severance, trial counsel again stated it was part of the defense strategy to
oppose severance in an effort to benefit the petitioner. Trial counsel discussed the strategy
with the petitioner and the co-defendant’s counsel, noting the decision “had been made a
year in advance” of trial. However, when the co-defendant “changed [his] strategy in the
middle of trial” and decided to testify, trial counsel raised the issue of severance with the
trial court. According to trial counsel, the trial court agreed to give the petitioner a
continuance at “anytime” and “when it was obvious that there was a problem again, [the
trial court] was going to let us sever[] if we wanted. But that was not a decision that we
made.”

       Regarding severance and the theory of criminally responsibility at issue in the
petitioner’s case, trial counsel stated:

              But when [criminal responsibility] is present there is certainly an
       argument that you want to argue the other person was more culpable. And I
       think that we did that. I think we did that fairly well. The jury in this case
       was out for about five and one-half or six hours.

              And I believe they were only thinking about whether or not to come
       back with a lesser verdict for [the petitioner] because [the co-defendant’s]
       testimony was an absolute disaster and whether he was the gunman or not I
       think the jury believed that he was the gunman by the time he got off the
       stand.




                                            - 16 -
       Finally, trial counsel stated he reviewed this Court’s opinion on direct appeal
regarding the issue of severance,3 noting, “I have a completely different memory of
severance and when it was raised from what’s articulated in that opinion.”

       The petitioner also testified. Prior to trial, the petitioner stated trial counsel provided
him with a copy of the discovery and told him the discovery was not complete. The
petitioner explained though he “seldom” saw trial counsel, they discussed severance and
whether the petitioner should testify. According to the petitioner, trial counsel advised him
against testifying because trial counsel “thought it would be in [the petitioner’s] best
interest for [him] not to take the stand” in order to keep the petitioner’s prior statements
out of evidence. The petitioner, however, “just wanted to clear [his] name.”

        Regarding severance, the petitioner stated he told trial counsel the co-defendant was
likely to testify based upon what the co-defendant was saying in jail. As such, the petitioner
did not feel “a sense of security going to trial with [the co-defendant] knowing that he was
gone (sic) testify against me.” Further, the petitioner stated:

                But I was informed that [trial counsel] said that he was working with
        my co-defendant’s lawyer to try to have us tried together and that he thought
        that it would be best because of some agreement they had made that he
        wouldn’t testify against me. And I guess that’s when [ ] that decision was
        made for [trial counsel] I guess not to severance me.

       After the co-defendant testified, the petitioner explained he wanted to sever but trial
counsel made the decision “not to sever[] because of the agreement I guess he made with
my co-defendant’s lawyer.” Additionally, the petitioner stated he also wanted to testify
because the co-defendant “jumped up there and said a lot of stuff that was not true.” The
petitioner, however, continued to follow trial counsel’s advice and did not testify.

       The petitioner identified additional complaints against trial counsel regarding his
defense. Specifically, the petitioner alleged trial counsel was deficient for failing to fully
address the DNA evidence, Ms. Deal’s statements, and the co-defendant’s statements to
Ms. Deal regarding the black hoodie. The petitioner also stated trial counsel failed to
impeach Ms. Blaze and Ms. Perry and failed to address that the co-defendant owed the
victim money, the co-defendant sold fake drugs, and the victim “used to sell fake drugs.”
The petitioner stated he discussed these concerns with trial counsel who explained the
defense was to demonstrate the co-defendant was more culpable than the petitioner.
        3
         On direct appeal, this Court determined: “The first time that [the petitioner] raised the issue of
severance was in his motion for new trial. Thus, we find that his complaint is untimely and, therefore,
waived. Calvin Person, 2013 WL 5883796, at *13. (citing Tenn. R. Crim. P. 14(1)(A)).

                                                  - 17 -
        During cross-examination, the petitioner recalled that fingerprints were not taken in
his case but did not recall whether trial counsel asked officers as to why. He did not recall
trial counsel questioning Ms. Deal about whether she asked the co-defendant why he had
her son’s hoodie but did recall Ms. Blaze’s testimony wherein she stated the petitioner
made threats against the victim. The petitioner recalled giving a statement indicating that
he witnessed the shooting of the victim, that a .38 caliber revolver was used, and that cash
was taken from the victim. However, the petitioner did not recall telling officers that he
helped plan the robbery of the victim. Instead, the petitioner explained he told officers
“that everybody had talked about robbing” the victim.

        The petitioner stated he and trial counsel discussed whether he would testify or not
and the issue of severance, and the petitioner relied on trial counsel’s advice regarding both
issues. The petitioner recalled the trial court questioned him about these decisions and
stated he told the trial court that it was trial counsel’s decision that he not testify, and the
trial court accepted that answer. The petitioner was surprised when the co-defendant
testified because trial counsel and the co-defendant’s counsel were coordinating their
defenses in an effort to keep the petitioner’s and the co-defendant’s statements out of
evidence. However, when the co-defendant decided to testify, the petitioner stated trial
counsel was at a loss for words. The trial court stopped the trial, and after discussions with
trial counsel, the petitioner decided to move forward with the trial. During re-direct
examination, the petitioner stated he was arrested at age 20 and went to trial at age 22. He
did not complete high school, was not familiar with the legal world, and relied primarily
on trial counsel’s advice.

        Upon questioning by the post-conviction court, the petitioner stated he was provided
the opportunity to decide if he would testify both prior to and after the co-defendant
testified. Trial counsel expressed to the petitioner that the co-defendant “made [himself]
look bad” and advised the petitioner against testifying. In choosing not to testify, the
petitioner told the trial court he was relying on trial counsel’s advice that “it was in my best
interest not to testify.”

       After its review of the evidence presented, the post-conviction court denied relief,
and this timely appeal followed.4

                                                Analysis




        4
        The petitioner filed a motion seeking to late-file a notice of appeal along with a notice of appeal.
This Court granted the motion, in the interest of justice, and accepted the notice of appeal as timely.
                                                  - 18 -
        On appeal, the petitioner contends the post-conviction court erred in finding he
received the effective assistance of counsel at trial. Specifically, the petitioner argues trial
counsel was ineffective for “failing to pursue a severance from the co-defendant,” asserting
that “[o]nce the co-defendant testified in a manner so detrimental to the defense, trial
counsel had a duty to protect his client and failed in that duty.” The State submits the
petitioner has failed to meet the burden required of him, and therefore, is not entitled to
relief, arguing trial counsel “made the strategic decision not to seek a severance before
trial, and [the petitioner] himself told the court he did not want a severance after [the co-
defendant] decided to testify.” Upon our review of the record and the applicable law, we
affirm the ruling of the post-conviction court.

        The petitioner bears the burden of proving his post-conviction factual allegations by
clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). The findings of fact
established at a post-conviction evidentiary hearing are conclusive on appeal unless the
evidence preponderates against them. Tidwell v. State, 922 S.W.2d 497, 500 (Tenn. 1996).
This Court will not reweigh or reevaluate evidence of purely factual issues. Henley v.
State, 960 S.W.2d 572, 578 (Tenn. 1997). However, appellate review of a trial court’s
application of the law to the facts is de novo, with no presumption of correctness. See Ruff
v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel
presents mixed questions of fact and law. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001).
Thus, this Court reviews the petitioner’s post-conviction allegations de novo, affording a
presumption of correctness only to the post-conviction court’s findings of fact. Id.; Burns
v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting the standard
for determining ineffective assistance of counsel applied in federal cases is also applied in
Tennessee). The Strickland standard is a two-prong test:

               First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the defendant by
       the Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
                                             - 19 -
components of the inquiry if the defendant makes an insufficient showing on one.” Id.; see
also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the Strickland test is
satisfied when the petitioner shows there is a reasonable probability, or “a probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694. However, “[b]ecause of the difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).

        Here, the record indicates trial counsel represented the petitioner for approximately
two years prior to trial during which he met with the petitioner numerous times both in jail
and during court appearances. During these meetings, the petitioner and trial counsel
discussed the discovery, the issue of severance, whether the petitioner would testify, and
their theory of defense which sought to place the blame on the co-defendant. However,
because the petitioner and the co-defendant provided statements incriminating one another,
part of the defense strategy also included keeping the statements out of evidence. In an
effort to do so, when “the State requested that the trial court consider severing the
[d]efendants” at the outset of trial, trial counsel filed a motion in limine opposing
severance. Calvin Person, 2013 WL 5883796, at *13. In the motion, trial counsel argued
the petitioner and the co-defendant “were part of a similar scheme or plan, [] the [petitioner]
[was] charged [as] a responsible party for [the co-defendant’s] actions,” and the State had
waived its ability to sever for failure to provide timely notice. The trial court granted the
petitioner’s motion, and the joint trial began.

        After the State closed its case-in-chief, the petitioner presented his defense before
the co-defendant. In doing so, the petitioner chose not to testify and offered testimony
from several witnesses. Before the co-defendant presented his defense, the trial court
allowed the petitioner and trial counsel to confer, and the petitioner again chose not to
testify and to continue with the joint trial. Trial counsel stated: “And I just want to state
for the record, he has been advised. We talked about severance over the break, we’ve
talked about the possibility of not being able to rebut [the co-defendant’s] testimony.” The
trial proceeded, and the co-defendant testified as detailed above. Calvin Person, 2013 WL
                                            - 20 -
5883796, at *11-12. Subsequently, trial counsel discussed the issue of severance with the
petitioner, and the petitioner again chose to continue with the trial.

        In denying the petition, the post-conviction court determined trial counsel was not
deficient for failing to sever the petitioner’s case from his co-defendant, finding trial
counsel “relied on legal strategy informed by investigation.” We agree. As noted
throughout this opinion, the record indicates trial counsel and the petitioner discussed the
issue of severance both prior to and during trial. It is clear trial counsel made a strategic
decision at the outset of trial to oppose severance in an effort to bolster his defense and
limit the State’s ability to present evidence of the statements made by the petitioner and
the co-defendant. As part of this strategy, both the petitioner and the co-defendant had
agreed not to testify which was also to the petitioner’s benefit because it precluded the
State from impeaching the petitioner with his prior criminal record. The petitioner agreed
with this strategy and proceeded with the joint trial, and nothing in the record indicates trial
counsel was deficient in pursuing this strategy. However, the record also indicates trial
counsel and the petitioner had to reassess the defense strategy regarding severance after the
co-defendant testified and implicated the petitioner in the robbery. In doing so, the trial
court provided trial counsel and the petitioner with an opportunity to discuss whether to
move forward with the trial. According to trial counsel, he conferred with other attorneys
and advised the petitioner to pursue severance. However, the petitioner decided against
pursuing severance. The trial continued, and the petitioner was convicted of first-degree
felony murder. While the post-conviction court did not directly accredit the testimony of
trial counsel over that of the petitioner, based on the court’s ruling resolving the factual
dispute in favor of trial counsel’s testimony, we can infer the accreditation of trial counsel’s
testimony, and nothing in the record preponderates against the factual findings of the post-
conviction court. See Tidwell, 922 S.W.2d at 500.

       As such, the record indicates trial counsel tailored his advice regarding severance to
the demands of the trial, and the petitioner ultimately chose not to sever. Though trial
counsel testified at the evidentiary hearing that “obviously in retrospect I wish we had
severed,” the petitioner has failed to overcome the presumption that, under the
circumstances, trial counsel’s severance strategy was not sound. Strickland, 466 U.S. at
689. Accordingly, the petitioner has failed to show that counsel’s failure to independently
move to sever was “so serious as to fall below an objective standard of reasonableness
under prevailing professional norms,” and the petitioner is not entitled to relief. Goad, 938
S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter, 523 S.W.2d at 936).

       However, even if we were to conclude that trial counsel’s representation fell below
the constitutional standard, the petitioner has failed to demonstrate he was prejudiced by
the alleged ineffective representation because the case against the petitioner was
overwhelming even without the co-defendant’s testimony. As noted by this Court on direct
                                             - 21 -
appeal, “[h]ere, we not only have the accomplice testimony of [the co-defendant]
implicating [the petitioner] in the robbery, but we also have the testimony of several other
witnesses establishing [the petitioner’s] intent.” Calvin Person, 2013 WL 5883796, at *19.
As detailed above, prior to the shooting, LaShawn Blaze heard the petitioner state that he
planned to rob and kill the victim. Id. at 1, 19. After the shooting, the petitioner told
Chasity Perry that he “had been at the vacant house on Shasta Street[,] . . . that ‘a shot rang
out,’” and that he “f***ed up,” and told Mr. Whitmore that “[h]e made a mistake. He killed
someone and he messed up.” Id. at *3, 9. Furthermore, Lieutenant Mason testified
regarding the petitioner’s statement wherein the petitioner admitted he planned to rob the
victim, the victim’s pockets were turned inside out and cash was taken from the victim, a
.38 revolver was used in the shooting, and to being present when the victim was killed. Id.
at *8. The evidence also showed the petitioner sold the .38 revolver used to kill the victim
after the crime. Id. at *10. Therefore, the petitioner has not established a reasonable
probability that, had trial counsel moved to sever following the co-defendant’s testimony,
the outcome of the trial would have been different. Strickland, 466 U.S. at 694. The
petitioner is not entitled to relief.

                                         Conclusion

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.




                                               ____________________________________
                                               J. ROSS DYER, JUDGE




                                            - 22 -